Citation Nr: 0807952	
Decision Date: 03/07/08    Archive Date: 03/17/08

DOCKET NO.  98-12 364A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a left eye vision 
disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right eye vision disability.  

3.  Entitlement to a disability rating in excess of 10 
percent for fracture of the first metatarsal of the left foot 
with degenerative joint disease.  
  
4.  The propriety of the severance of service connection for 
degenerative joint disease of the lumbar spine, to include 
whether a reduction in the disability rating for service-
connected   from 20 percent to 10 percent, effective February 
1, 2001, was proper.  

5.  Entitlement to an increased disability rating for a low 
back disorder.  




REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's son and daughter, R.M.C.  


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active service from August 1973 to October 
1983. 

The veteran's appeal as to the issues listed above arose from 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in New Orleans, Louisiana.  In May 1998, the RO 
denied the veteran's claim for an increased rating for 
service-connected fracture of the first metatarsal of the 
left foot with degenerative joint disease, evaluated as 10 
percent disabling, and granted his claim for an increased 
rating for "chronic low back pain with muscle strain," to 
the extent that it granted service connection for lumbar 
spine degenerative disc disease, and increased his rating 
from 10 to 20 percent.  In May 1998, the RO also denied the 
veteran's claim for service connection for a vision 
disability.  In November 2000, the RO determined that it's 
May 1998 rating decision was based on clear and unmistakable 
error, severed the grant of service connection for lumbar 
spine degenerative disc disease, and reduced his evaluation 
from 20 to 10 percent for chronic muscle strain syndrome.  In 
August 2003, the Board remanded the claims for additional 
development.  

In March 2002, the veteran was afforded a hearing before 
Holly E. Moehlmann, who is the Veterans Law Judge rendering 
the determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102(b) (West 2002).  

Once a veteran submits evidence of a medical disability, 
makes a claim for the highest rating possible, and submits 
evidence of unemployability, an informal claim for a total 
disability rating for compensation purposes based on 
individual unemployability (TDIU) is raised.  Roberson v. 
Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001); 38 C.F.R. 
3.155 (2003).  Such a claim for TDIU is present in this case.  
See e.g.,  report from the Social Security Administration 
(SSA), dated in January 1997.  It is referred to the RO for 
appropriate action.  

The issues of whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for a right eye vision disability, a disability 
rating in excess of 10 percent for fracture of the first 
metatarsal of the left foot with degenerative joint disease, 
the propriety of the severance of service connection for 
degenerative joint disease of the lumbar spine, to include 
whether a reduction in the disability rating for a service-
connected low back disability from 20 percent to 10 percent, 
effective February 1, 2001, was proper, and an increased 
disability rating for a low back disability, are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  


FINDING OF FACT

The veteran does not have left eye vision loss as a result of 
his service.  




CONCLUSION OF LAW

Left eye vision loss  was not incurred in, or aggravated by, 
the veteran's active military service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2007).   


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The veteran asserts that he is entitled to service connection 
for a left eye vision disability.  During his hearing, held 
in March 2002, he argued that at the time of separation from 
service, he was granted a "10 percent disability" rating by 
the Army for loss of vision.  However, when his testimony is 
read in context, it appears only to relate to his claim for 
right eye vision loss.  

The veteran's service medical records show that in May 1980, 
he was noted to have unaided far visual acuity of 20/60 
(right eye) and 20/20 (left eye), and near visual acuity of 
20/70 (right eye) and 20/20 (left eye).  The report indicated 
that he was given an eyeglass prescription "for safety 
reasons."  In January 1981, he was treated for complaints of 
penetrating oil in both eyes, and it was noted that he had 
washed his eyes by jet immediately.  A low-grade infection of 
the left eye was noted, with no pupil or iris abnormality.  
In March 1981, he was treated for a left lateral periorbital 
STS (soft tissue swelling) and hematoma after he was punched 
in the eye.  On examination, he had full FOV's (fields of 
vision).  The diagnosis was local contusion and tiny 
laceration.  In April 1983, he was noted to have unaided far 
visual acuity of 20/200 (right eye) and 20/20 (left eye), and 
near visual acuity of 20/80 (right eye) and 20/20 (left eye).  
The diagnosis was "small refractive error OD (right eye) 
which is not correctible to better than 20/80."  The report 
indicated that he was given an eyeglass prescription "for 
protection to good eye."  A "retention" examination 
report, dated in August 1982, and the veteran's separation 
examination report, dated in April 1983, both showed that his 
opthalmoscopic examination, pupils, and ocular motility, were 
all clinically evaluated as normal.  The retention 
examination report showed that his distant vision was 20/400 
(right eye) and 20/20 (left eye); his near vision was 20/70 
(right eye) and 20/20 (left eye).  The report indicated that 
he passed the color vision test, and that he was given a 
"P2" rating for uncorrected vision in the right eye.  See 
e.g., Odiorne v. Principi, 3 Vet. App. 456, 457 (1992); 
[Observing that the "PULHES" profile reflects the overall 
physical and psychiatric condition of the veteran on a scale 
of 1 (high level of fitness) to 4 (a medical condition or 
physical defect which is below the level of medical fitness 
for retention in the military service).  The "E" is 
indicative of the eyes.].  The separation examination report 
showed that his distant vision was 20/200 (right eye) 
(correctible to 20/80), and 20/20 (left eye); his near vision 
was 20/70 (right eye) and 20/20 (left eye).   

The post-service medical evidence, it consists of VA and non-
VA medical reports, dated between 1983 and 2007, and a 
decision of the Social Security Administration (SSA) (with 
the SSA's accompanying medical records).  This evidence 
includes a November 1983 eye examination report from T.A.P., 
M.D., which shows that vision was 20/20 in the left eye.  The 
was no diagnosis for the left eye.  See also accompanying 
November 1983 VA report (noting uncorrected acuity of 20/20 
O.S. (left eye), and not containing a diagnosis for the left 
eye).  A January 1984 VA progress note shows that the veteran 
sought treatment after he accidentally sprayed polycel foam 
into his eyes.  The assessment was chemical burn to eyes.  

A VA examination report, dated in December 2004, shows that 
the veteran complained of defective vision in his right eye.  
On examination, the field of vision in both eyes was normal, 
as were external ocular movements.  The lens and corneas were 
clear.  The iris, pupils, blood vessels, and macula, were all 
normal.  The examiner stated that the veteran's right eye 
defective vision was because of his congenital amblyopia and 
esotropia, that it was not related to any injury, and that it 
was a congenital abnormality from birth.  The diagnosis was 
congenital esotropia with amblyopia.  

The Board finds that the claim must be denied.  The veteran's 
service medical records indicate that he wore glasses, but do 
not show treatment for, or a diagnosis of, a compensable left 
eye disorder (i.e., other than a congenital or developmental 
defect), and in fact, show that left eye vision was 20/20 at 
all times.  The December 2004 VA examination report shows 
that the diagnosis was "congenital esotropia with 
amblyopia."  However, when read in context, it is clear that 
the examiner intended this diagnosis to apply only to the 
veteran's right eye, as there were no such findings for the 
left eye.  In addition, there is no competent opinion of 
record associating a compensable left eye disorder with the 
veteran's service.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim, and that 
the claim must be denied.  

With respect to the veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

The issue on appeal is based on the contention that left eye 
vision loss was caused or aggravated by service many years 
ago.  In this case, when the veteran's service medical and 
post-service medical records are considered (which indicate 
that the veteran does not have a left eye disease or injury 
within the meaning of applicable legislation relating to 
service connection, and that the claims files do not contain 
competent evidence of a nexus between a current left eye 
condition and the veteran's service), the Board finds that 
the medical evidence outweighs the veteran's contentions that 
he has left eye vision loss that is related to his service.  


II.  VCAA

The Board finds that VA has satisfied its duties to the 
veteran under the Veterans Claims Assistance Act of 2000 
(VCAA).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112 (2004).

VA has made all reasonable efforts to assist the veteran in 
the development of his claims, has notified him of the 
information and evidence necessary to substantiate the 
claims, and has fully disclosed the government's duties to 
assist him.  A letter, dated in October 2002, appears not to 
have conformed to Pelegrini.  However, in a letter, dated in 
March 2004, the veteran was notified of the information and 
evidence needed to substantiate and complete the claim.  

The March 2004 notice did not comply with the requirement 
that the notice must precede the adjudication provided by the 
AOJ prior to the transfer and certification of the 
appellant's case to the Board.  However, any defect with 
respect to the timing of the VCAA notice in this case was 
nonprejudicial.  There is no indication that the outcomes of 
the claim has been affected, as all evidence received has 
been considered by the RO.  The veteran addressed the issue 
at a hearing before the Board in March 2002, the claim was 
remanded for additional development in August 2003, and the 
RO readjudicated the claim in July 2007.  See July 2007 
supplemental statement of the case.  Furthermore, the record 
shows that the veteran has actual knowledge of the evidence 
necessary to substantiate the claim, based upon his arguments 
and those presented by his representative.  See e.g., 
September 2007 VA Form 646; October 2007 Written Brief 
Presentation.  As both actual knowledge of the veteran's 
procedural rights has been demonstrated and he, or those 
acting on his behalf, have had a meaningful opportunity to 
participate in the development of his claim, the Board finds 
that no prejudice to the veteran will result from proceeding 
with adjudication without additional notice or process.  In 
summary, the veteran has been provided a meaningful 
opportunity to participate effectively in the processing of 
his claim, as he was afforded the opportunity to submit 
additional argument and evidence, which he has done.  For 
these reasons, the timing of the VCAA notice was not 
prejudicial.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. Apr. 5, 
2006).    

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
No further notice is needed as to any disability rating or 
effective date matters.  As the claim has been denied, any 
questions as to the disability rating or the appropriate 
effective date to be assigned are moot.  Therefore, VA's duty 
to notify the appellant has been satisfied, and no prejudice 
to the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  

The Board further finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence.  
It appears that all known and available records relevant to 
the issues on appeal have been obtained and are associated 
with the veteran's claims files.  The RO has obtained the 
veteran's service medical records, as well as VA and non-VA 
medical records, and SSA records.  The veteran has been 
afforded an examination.  An etiological opinion has not been 
obtained.  Under McLendon v. Nicholson, 20 Vet. App. 79 
(2006), in disability compensation (service connection) 
claims, the VA must provide a VA medical examination when 
there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  

In this case, the service medical records do not show any 
relevant treatment for the left eye, the post-service medical 
evidence does not contain any competent evidence to show that 
the veteran has left eye vision loss, or any other left eye 
disorder, and there is no competent evidence to show that the 
veteran has a left eye disorder that is related to his 
service.  Given the foregoing, the Board finds that the 
standards of McLendon have not been met.  See also 38 C.F.R. 
§ 3.159(c)(4) (2007); Wells v. Principi, 327 F. 3d 1339, 1341 
(Fed. Cir. 2002).  Simply stated, the Board finds that the 
service and post service medical record provides evidence 
against this claim.  The Board therefore concludes that a 
decision on the merits at this time does not violate the 
VCAA, nor prejudice the appellant under Bernard v. Brown, 4 
Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).


ORDER

Service connection for left eye vision loss is denied.  


REMAND

With regard to the issue of whether new and material evidence 
has been submitted to reopen a claim of entitlement to 
service connection for a right eye vision disability, a 
remand is necessary because the notice provided to the 
veteran is deficient.  The United States Court of Appeals for 
Veterans Claims (Court) held that notice under 38 U.S.C.A. § 
5103 applies to claims to reopen based on submission of new 
and material evidence.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).  Under Kent, VA must notify the veteran of what 
constitutes "material" evidence in the context of his 
particular claim to reopen.  Id.  VA should tell the veteran 
the basis for the previous denial and what the evidence must 
show in order to reopen his particular claim.  Additionally, 
VA must notify the veteran of the meaning of "new" evidence.  
Id.  

The RO appears to have analyzed the claim on a direct basis, 
with no discussion of its denial of the claim in February 
1984, and the record is void of a letter to the veteran 
regarding this claim that satisfies the requirements of Kent.  
On Remand, the veteran should be provided with notice 
conforming to Kent and apprised of the proper standard for 
new and material evidence for claims filed before August 29, 
2001.  

With regard to the issues of an increased rating for 
fracture of the first metatarsal of the left foot with 
degenerative joint disease, and an increased disability 
rating for a service-connected low back disorder, in a 
recent decision, Vazquez-Flores v. Peake, No. 05-0355 
(U.S. Vet. App. January 30, 2008), the Court held that a 
38 U.S.C. § 5103(a) notice requires that the Secretary 
notify the claimant inter alia that to substantiate an 
increased rating claim the claimant must provide, or ask 
the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; that the claimant 
must be notified that should an increase in disability 
be found, a disability rating will be determined by 
applying relevant DCs, which typically provide for a 
range in severity of a particular disability from 0% to 
as much as 100% (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their 
severity and duration, and their impact upon employment 
and daily life; and that the notice must also provide 
examples of the types of medical and lay evidence that 
the claimant may submit (or ask the Secretary to obtain) 
that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing 
an increase in the disability or exceptional 
circumstances relating to the disability.  

In this case, neither the October 2002 VCAA notice, nor the 
March 2004 VCAA notice, appears to conform to the 
requirements as set forth in Vazquez-Flores.  On Remand, the 
veteran must be afforded a corrective VCAA notice letter that 
conforms to the Court's decision in Vazquez-Flores v. Peake, 
No. 05-0355 (U.S. Vet. App. January 30, 2008).  The Board 
further points out that the issue of an increased disability 
rating for his service-connected low back disorder is 
"inextricably intertwined" with the issue of the propriety of 
the severance of service connection for degenerative joint 
disease of the lumbar spine.  See generally Parker v. Brown, 
7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991).  Therefore, adjudication of this claim must be 
deferred.  

With regard to the issue of the issue of the propriety of the 
severance of service connection for degenerative joint 
disease of the lumbar spine, the U.S. Court of Appeals for 
Veterans Claims (Court) has indicated that a remand by the 
Board confers on the veteran, as a matter of law, the right 
to compliance with the remand orders.  The Court further 
indicated that it constitutes error on the part of the Board 
to fail to insure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).  In this case, in August 2003, the Board remanded 
this issue for additional development.  In part, the Board 
directed an examiner to: 

Please review the medical evidence and 
express an opinion as to the degree of 
likelihood that the veteran developed 
lumbar degenerative disc 
disease/herniated disc as a direct result 
of any incident during military service, 
or was proximately due to or the result 
of his service-connected chronic muscle 
strain syndrome of the low back, or is 
aggravated by his service-connected 
chronic muscle strain syndrome of the low 
back, or is solely the result of the 
October 1996 industrial accident. 
(emphasis added).  

Unfortunately, a review of the December 2004 VA examination 
report, an associated May 2005 addendum, and an April 2006 VA 
examination report shows that none of the examiners discussed 
the issue of whether the veteran's degenerative disc disease 
was aggravated by his chronic low back pain with muscle 
strain.  See generally Allen v. Brown, 7 Vet. App. 439 
(1995).  Moreover, while opinions were provided as to whether 
the veteran's degenerative disc disease was more or less 
likely related to or a progression of his chronic muscle 
strain syndrome, this is not the standard of proof for 
severance of service connection.  Once granted, service 
connection will be severed only where evidence establishes 
that the grant was clearly and unmistakably erroneous.  On 
remand, an opinion should be afforded as to whether or not 
the veteran's degenerative disc disease clearly and 
unmistakably is not related to service, or was not caused by 
or aggravated by his chronic low back strain syndrome.  

The Board further notes that the scope of the issue of the 
propriety of the severance of service connection for 
degenerative joint disease of the lumbar spine in the RO's 
November 2000 rating decision includes the question of the 
propriety of the RO's reduction in the veteran's rating for 
his low back disability, from 20 percent to 10 percent, in 
that same decision.  See generally 38 C.F.R. § 3.344 (2007).  
On remand, the RO should address this aspect of the claim.  

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC. for the following actions:

1.  Send the veteran a corrective VCAA 
notice letter, with respect to his claim 
to reopen a previously denied claim for 
service connection for right eye vision 
loss.  This notice should include the 
proper standard for new and material 
evidence for claims filed before August 
29, 2001, and an explanation of what the 
evidence must show to reopen this 
veteran's claim, as outlined in Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  Again, 
VA must tell the veteran the basis for 
the previous denial and what the evidence 
must show in order to reopen his 
particular claim.

2.  With regard to the issues of an 
increased rating for fracture of the 
first metatarsal of the left foot with 
degenerative joint disease, and an 
increased disability rating for a 
service-connected low back disorder, the 
RO should fulfill all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106- 475.  In particular, 
compliance should be ensured with VA's 
obligations under the VCAA as interpreted 
in Vazquez-Flores v. Peake, No. 05-0355 
(U.S. Vet. App. January 30, 2008).  A 
copy of this notification must be 
associated with the claims folder. 

3.  The RO should make arrangements with 
the appropriate VA medical examiner to 
review the claims folder for purposes of 
rendering a medical opinion.  The 
examiner should be informed that: the 
medical issue is whether the veteran's 
degenerative disc disease was clearly and 
unmistakably solely caused by his on-the-
job injury in October 1996 or was clearly 
and unmistakably not caused or aggravated 
by his service-connected chronic low back 
pain with muscle strain.  The examiner 
should be requested to answer the 
following questions: 

(a)	Is is clear and unmistakable that 
the veteran's degenerative disc disease, 
herniated nucleus pulposus, of the lumbar 
spine was solely caused by his injury 
sustained in October 1996?  

(b)	If the answer to question (a) is 
"yes," is it clear and unmistakable 
that the veteran's degenerative disc 
disease of the lumbar spine has not been 
aggravated by his chronic low back pain 
with muscle strain?  If the degenerative 
disc disease is aggravated by the chronic 
muscle strain syndrome, what is the level 
of additional disability attributable to 
such aggravation?

(c)	If the answer to question (a) is 
"no," what is the relationship between his 
degenerative disc disease and his chronic 
muscle strain syndrome?

The examiner should provide a complete 
rationale for any opinion expressed.  If 
further examination of the veteran is 
deemed advisable by the examiner to 
assist in forming his/her opinion, such 
examination should be scheduled.

4.  Thereafter, the RO should 
readjudicate the issues on appeal.  In 
this regard, the issue of the propriety 
of the severance of service connection 
for degenerative joint disease of the 
lumbar spine must include the issue of 
the propriety of the RO's reduction in 
the veteran's rating for his low back 
disability from 20 percent to 10 percent.  
If any of the benefits sought on appeal 
remains denied, the appellant and the 
appellant's representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.  The claims files 
should then be returned to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  


______________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


